The trial judge had allowed the defendants’ motion to stay proceedings concerning “whether the plaintiff’s confinement in the Departmental Disciplinary Unit... for more than fifteen days, but less than thirty days, violates G. L. c. 127, § 40.” The judge did so because the issue was being fully addressed in a separate proceeding.
Hence, we have before us an appeal from the single justice’s denial of relief from an interlocutory ruling in the trial court, an appeal which is subject to S.J.C. Rule 2:21, 421 Mass. 1303 (1995).
The plaintiff has not explained in his memorandum, as required by the rule, why review of the judge’s decision may not be obtained on appeal from any final adverse judgment in the trial court or by other available means. Moreover, he has not established that the single justice committed an abuse of discretion or a clear error of law in denying the request for a *1003stay when the judge issued it to avoid “duplicative and unnecessary” proceedings.
Lloyd Matthews, pro se.
Ann M. McCarthy for the Superintendent, Massachusetts Correctional Institution, Cedar Junction, & others.

Order affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.